993 F.2d 881
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Perry Deon BREVEARD, Petitioner-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 92-55797.
United States Court of Appeals, Ninth Circuit.
Submitted May 6, 1993.*Decided May 11, 1993.

Before:  KOZINSKI, SUHRHEINRICH** and T.G. NELSON, Circuit Judges.


1
MEMORANDUM***


2
In an attempt to set aside his guilty plea, appellant raises several claims under 28 U.S.C. § 2255.


3
Appellant contends his plea was not voluntary because he wasn't aware his maximum sentence could be longer than the 130 months the government agreed to.   Yet the plea agreement did disclose that the sentence could be longer than 130 months, and the court sentenced the defendant to the very 130 months he bargained for.


4
The argument that appellant's counsel coerced him into pleading also fails.   The only evidence in the record supports the district court's conclusion that there was no coercion.   Breveard himself said as much at his Rule 11 hearing, and his counsel, Cornell Price, stated that he merely explained the options to defendant and advised that the plea was probably the better course.   Finally, given Breveard's choices, it's hard to see how anyone would have had to coerce him into pleading.


5
The ineffective assistance of counsel claim is also baseless.   Breveard contends Price didn't adequately research the facts, but Price's actions set out in his affidavit are well above the effectiveness floor.   See Strickland v. Washington, 466 U.S. 668 (1984).   In fact, Price seems to have performed very well;  considering Breveard's record and the apparent strength of the government's case, the plea bargain Price negotiated was extremely favorable.


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 The Honorable Richard F. Suhrheinrich, United States Circuit Judge, United States Court of Appeals for the Sixth Circuit, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3